Title: From John Quincy Adams to William Smith Shaw, 17 October 1807
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
New York 17. October 1807.

We arrived safe at Providence on the Evening of the day when we took leave of you in Boston; and the next morning embarked in a Packet which was ready to sail. We were however detained at anchor just below Providence the whole of that day, and the next Night—On Monday we effected with much difficulty our passage to Newport, and sailed from thence on Tuesday Morning—We had every possible variety of calm and head-wind, with scarce an hour of any other, untill Thursday afternoon about 4 O’Clock, when we reached the Passage of Hell-gate just an hour too late to come through—We therefore anchor’d there untill yesterday morning, when with the wind still a head we came through and beat our way up to this City about Noon. We had however fine weather and pleasant Company the whole time, and unfavourable as the chances of time and tide were to us, the voyage was less fatiguing and tedious to us than the journey by land would have been.
On arriving here I found Mr: Otis, had gone on, yesterday morning to Philadelphia—So that we were disappointed of hearing from our boys—Mr: Quincy is still here, and proposes remaining here till Monday—We intend to proceed on our Journey to-morrow.
Mrs: Adams and her maid in the hurry of departure from Boston, both left their Cloth great-Coats behind—I have sent a number of Articles to Mr. Baxter’s Store. N. 55. Long-wharf, to go by his schooner Good-Intent; if you will have the goodness to call at our house and have a bundle made of the two great Coats, and get them sent to Mr: Baxter’s Store, to come with the rest of the things I shall be much obliged to you—The bundle may be directed to me, as the trunks now are—And you will be kind enough to recollect that I mentioned to you the Insurance I had made on the books going to Congress—to be sent by the Good-Intent—And if Mr. Baxter should eventually send them by any other vessel, notice is to be given at the New–England Insurance Company Offices, that a proper alteration may be made in the policy.
We are all tolerably well—The infant has hitherto proved an excellent traveller both by land and water—It would scarcely be possible for him to be less troublesome than he is. I hear no news of consequence here, and have not looked at a newspaper since I left Boston.
Let me hear from you, as often as your leisure will permit, and believe me with the greatest affection and esteem your’s
John Quincy Adams.